Citation Nr: 1114198	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation higher than 10 percent for a service-connected right knee disorder, claimed as internal derangement of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1996 to March 2001 and from April 2002 to April 2005.
This matter arises before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2008, the Veteran testified at a formal hearing in front of a decision review officer at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Veteran had previously appealed the issue of whether the reduction of his disability rating for his right knee disability from 30 percent to 10 percent effective July 1, 2006, was proper.  On August 11, 2009, the Board found that a restoration of the Veteran's 30 percent disability rating was not warranted.  Since this decision subsumed the Veteran's increased rating claim during that period, the relevant appeal period for his current claim is August 11, 2009, to the present.


FINDING OF FACT

The competent evidence of record shows that the Veteran's right knee range of motion was zero degrees to 135 degrees with pain at 130 degrees during the appeal period with evidence of pain, popping, crepitus, weakness, stiffness, swelling, and heat but no redness, giving way, locking, dislocation, erythema, edema, effusion, or instability.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the Veteran's service-connected internal derangement of the right knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In August 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's right knee disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an adequate medical examination in September 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the August 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2005, July 2008, and April 2009 correspondence, the RO generally advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his service-connected right knee disability.  This notice including specific notification of the rating criteria under Diagnostic Code 5260 and also described the types of lay and medical evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letters also addressed the elements of degree of disability and effective date.  As part of that notice, the RO told the Veteran that disability ratings usually range from zero to 100 percent depending on the disability involved and based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters.  Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on the Veteran's employment.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant diagnostic code(s) and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation.  Finally, the RO also provided the specific criteria required to establish entitlement to an increased rating found in Diagnostic Codes 5260.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in October 2005, August 2006, June 2007, and September 2009; obtained the Veteran's VA and private treatment records; and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For purposes of this appeal, the Board finds that the VA examination obtained in September 2009 was adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran requests an increase in his 10 percent disability rating for his right knee disability.  He claims that he cannot bear 100 percent of his weight on his knees and cannot climb stairs without hearing an audible "clicking" in his knee.  He also described the pain in his knees and stated that he was unable to play sports with his children.  

The Veteran's right knee disability has been rated under Diagnostic Code 5260.  Under that diagnostic code, a 10 percent disability rating is warranted when flexion is limited to 45 degrees, and the next higher 20 percent disability rating is appropriate when flexion is limited to 30 degrees.  In related criteria found under Diagnostic Code 5261, a 10 percent disability rating is warranted when extension is limited to 10 degrees and a 20 percent disability rating is appropriate when extension is limited to 15 degrees.  

As mentioned in the introduction section of this decision, the relevant evidence during the appeal period is that evidence dated after August 2009, which includes just the Veteran's September 2009 compensation and pension examination report.  At that examination, the Veteran reported continued problems with pain and much more popping since his original surgery in November 2000.  The Veteran stated that he had pain for 80 percent of every day.  He complained that prolonged sitting resulted in dull and aching pain and that standing or walking caused a stabbing pain.  The Veteran also told the examiner that he felt weakness, stiffness, swelling and heat, and easy fatigability in his knee while denying any redness, locking, or giving way.  The Veteran wore a knee brace but did not need to use crutches, a cane, or corrective shoes.  Although the Veteran said he did not have episodes of dislocation, he did describe feeling that his patella was not tracking correctly.  After walking 300 to 400 feet, he required rest and claimed that he could not get off the floor without another object to assist him up.   

On physical examination, the Veteran walked with a brace on his knee and a mild to moderate limp favoring his right lower extremity.  His right knee was normal to appearance, and there was no evidence of erythema, edema, increased warmth, or effusion.  The Veteran had tenderness to palpation over the medial joint line and pain with compression of the patella.  He was able to flex his knee to 135 degrees with pain beginning at 130 degrees and extend his knee fully to zero degrees.  There was no change in these range of motion findings with repetition.  The Veteran's knee was stable to varus and valgus force and anterior drawer, posterior drawer, McMurray's, and Lachman testing were all negative.  The examination revealed no abnormality of patellar tracking, and motor strength was 5/5.  However, there was crepitus noted during the examination.  Finally, x-rays revealed very mild joint space narrowing but no evidence of an acute fracture, dislocation, or suprapatellar effusion.  

The examiner then commented that, although the Veteran reported constant pain that became worse with his daily activities, the Veteran's knee was stable on examination.  Furthermore, the knee's tenderness and slightly decreased range of motion resulted in the examiner's finding that the Veteran's knee disability was moderate.  Again, she noted that there was no change in function during repetitive testing but that the Veteran stated that prolonged sitting, standing, and weightbearing caused increased pain.  

Thus, the Board finds that the Veteran's right knee disability did not manifest during the appeal period by a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  Rather, he was able to flex his knees from zero to 135 degrees with pain beginning at 130 degrees of flexion.  Consequently, he is not entitled to an increased disability rating for his right knee disability under Diagnostic Code 5260 or Diagnostic Code 5261.    

The Board has also examined whether the Veteran is entitled to a higher disability rating under other diagnostic codes related to knee disabilities.  However, the evidence of record does not indicate that he has ankylosis of his knee; subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; or an impairment of the tibia and fibula, including a malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5262.  Indeed, as mentioned previously, the competent evidence of record demonstrates that the Veteran's knee was negative for erythema, edema, increased warmth or effusion, and instability.  Additionally, there was no evidence on examination of an abnormality of patellar tracking.  Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 10 percent for the entire appeal period for the Veteran's service-connected right knee disability.  Therefore, the Veteran's claim is denied. 

While the Veteran has reported that his right knee disability adversely affected his ability to work, such has been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his right knee disability alone has caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  In this regard, the Board notes that the Veteran's only stated employment limitation at his compensation and pension examination was the need to use a lift to get into a large truck.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to an evaluation higher than 10 percent for a service-connected right knee disorder, claimed as internal derangement of the right knee, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


